Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending in the current application.
Claims 5-10 are withdrawn from consideration (see discussion, below).
Claims 1-4 and 11-12 are examined in the current application.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 11-12 in the reply filed on September 3rd 2021 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 3rd 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-4 and 11-12: The term “high” is a relative term which renders the claims indefinite. The term “high” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a modifier of “oleic acid” and “sugar”, it is unclear what standard is used, or to what peanuts are the recited peanuts being compared to in order to be considered high in oleic acid, or high in sugar. Without introducing new matter, clarification and/or correction is/are required.
Moreover regarding claims 4 and 11-12: The phrase “content of the oleic acid of the high oleic peanuts is 75% or more, and the fat content of the high oleic peanuts is 40% or more” renders the claims indefinite. Given the fact the oleic acid is a fatty acid which is part of the total fat content, it is unclear what a peanut that comprises 75% oleic acid and only 40% fat means. The phrase is not defined by the claim, nor does the specification provide a clear definition, and one of ordinary skills in the art would not be reasonably apprised of its meaning. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lazier et al. (US 2,511,115), NPL “Hi Oleic Peanut Summary” (‘PCA’) (from https://pca.com.au/wp-content/uploads/2016/11/hioleicsummary.pdf) and NPL Basha., “Soluble Sugar Composition of Peanut Seed” (from J. Agric. Food Chem. 1992, 40, 780-783).

Regarding claims 1-4 and 11-12: Lazier discloses a method of making a free-flowing peanut butter comprising continuously grinding peanuts at continuously finer 
As to the relative contents of peanut cultivars recited in the claims: Given the fact peanut cultivars comprising sugar contents and oleic acid contents that meet the claimed contents are well known, and the effect provided by the oleic acid cultivars and sugar cultivars are also known, it would have been obvious to a skilled artisan to have modified Lazier and to have adjusted the relative contents of each of the peanut cultivars to attain a product with the desired flavor, shelf life, health benefits and flavor stability, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        























https://pca.com.au/pca-profile/hi-oleic-the-best-peanuts-yet/